          Case 2:20-cv-00247-ERE Document 34 Filed 06/11/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

MARCUS D. JONES                                                 PETITIONER
Reg. #12520-045

V.                           NO. 2:20-CV-00247-ERE

DEWAYNE HENDRIX, Warden,
Federal Correctional Institution-Low,
Forrest City, Arkansas                                         RESPONDENT


                                    JUDGMENT

     Consistent with the order entered today, IT IS CONSIDERED, ORDERED, and

ADJUDGED that this 28 U.S.C. § 2241 action is dismissed without prejudice.

     Dated this 11th day of June, 2021.



                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
